Examiner’s Comments
The amendments and comments filed 7-14-21 have been entered and fully considered. 

The amendments to claim 12 are such that claims 12-17 are not interpreted under 35 
USC 112(f).

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claim 1: Ran teaches a fingerprint module (3/4/7) adhesively attached to an OLED display panel 2. Furutani teaches an adhesive tape having a continuous base with spaced adhesive-layers/protective-layer combinations there-along. Chen teaches exposing a plurality of adhesive layers and removing the adhesive layers from between two films using a gripper 232. Okui teaches spaced adhesive layers between two films. However, the prior art of record alone or in combination does not teach or suggest a method for attaching a fingerprint module, comprising steps of: providing an adhesive tape, wherein the adhesive tape comprises a base film, a protective film, and a plurality of adhesive layers which are positioned between the base film and the protective film and are arranged at intervals, and each of the base film and the protective film is an integral piece of film which is continuous in an entire layer wherein the base film and the protective film are respectively arranged at two opposite sides of the plurality of adhesive layers; partially peeling off the protective film to expose a first adhesive surface of one of the plurality of adhesive layers; attaching the fingerprint module to the exposed first adhesive surface of the adhesive layer; and peeling off the attached 

The following is an examiner’s statement of reasons for allowance of claim 12: Ran, Furutani, Chen and Okui, each alone in any combination thereof do not teach an attaching device for a fingerprint module, comprising an adhesive tape feeder, a protective film peeler, a peeling platform, an attaching presser, a fingerprint module and an adhesive tape, wherein the adhesive tape feeder is configured to feed the adhesive tape, the adhesive tape comprises a base film, a protective film, and a plurality of adhesive layers which are positioned between the base film and the protective film and are arranged at intervals, wherein each of the base film and the protective film is an integral piece of film which is continuous in an entire layer, wherein the base film and the protective film are respectively arranged at two opposite sides of the plurality of adhesive layers; wherein the protective film peeler is configured to peel off the protective film to expose an entire first adhesive surface of one of the plurality of adhesive layers; wherein the peeling platform is configured to support the adhesive tape when peeling off the protective film and after peeling off the protective film, and the adhesive layer4852-3040-1009, v.5Application No.: 16/420,218Docket No.: 31411/04726 having the first adhesive surface is positioned at a side of the base film away from the peeling platform; and wherein the attaching presser is configured to support the fingerprint module and is configured to press down the fingerprint module to attach to the exposed first adhesive surface of the adhesive layer, and is configured to peel off the attached fingerprint module and adhesive layer together from the base film to expose a second adhesive surface of the adhesive layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA L GRAY/Primary Examiner, Art Unit 1745